Citation Nr: 1622692	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  09-46 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder, variously diagnosed, and if so, whether service connection is warranted.

REPRESENTATION

Appellant represented by:	Michael L. Veron, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from November 1982 to July 1985. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction is currently with the RO in New York, New York.

In April 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

FINDINGS OF FACT

1.  In unappealed rating decisions dated in September 1992, May 1994, June 1994, and February 1995, the RO denied the Veteran's service connection claim for an acquired psychiatric disorder. 

2.  The evidence received since the last final rating decision raises a reasonable possibility of substantiating the service connection claim for an acquired psychiatric disorder.  

3.  Resolving all doubt in the Veteran's favor, his currently diagnosed paranoid schizophrenia with chronic symptoms of depression and anxiety is related to his military service.




CONCLUSIONS OF LAW

1.  The September 1992 rating decision denying service connection for acquired psychiatric disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 20.1103 (2015).

2.  The May 1994, June 1994, and February 1995 rating decisions declining to reopen a service connection claim for acquired psychiatric disorder are final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 20.1103 (2015).

3.  Evidence received since the last final rating decision is new and material and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a)(2015).

4.  The criteria to establish service connection for paranoid schizophrenia with chronic symptoms of depression and anxiety are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen Previously Denied Service Connection Claim

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2015).

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2014).   "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)(2015).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran's original service connection claim for an acquired psychiatric disorder was denied by the RO in September 1992 rating decision.  Evidence at that time included STRs showing treatment for drug and alcohol abuse and a post service VA hospital admission in 1992.  The RO denied the claim, finding that the Veteran's alcohol and drug abuse was his own willful misconduct, and not a disability under the law.  The RO also found that the Veteran's personality disorder is either a congenital or developmental defect, and thus also not considered a disability under the law.  The Veteran did not appeal the September 1992 rating decision and it therefore became final.

The Veteran subsequently attempted to reopen the claim but the RO determined that new and material evidence had not been received in May 1994, June 1994, and February 1995 rating decisions.  The Veteran did not appeal any of those rating decisions and they therefore became final.  (See June 2008 rating decision and October 2009 SOC).  

On review, the Board finds that the new and material evidence has been received since the adjudication of the final rating decision in February 1995.  Notably, the evidence subsequently added to the claims file includes a positive etiology opinion provided by a VA staff physician.  This newly received evidence clearly relates to the unestablished element of a nexus and therefore raises a reasonable possibility of substantiating the claim.  Based on the foregoing reasons, the criteria to reopen the service connection claim for an acquired psychiatric disorder are met and the petition to reopen is therefore granted. 

Below, the Board will proceed to a decision on the merits of the claim and finds that the Veteran would not be prejudiced by doing so.  See Bernard, supra.  In this case, the RO has provided the Veteran with the laws and regulations pertaining to consideration of the service connection claim on the merits.  The RO has also obtained relevant medical opinions and the Veteran testified before the undersigned VLJ as to the etiology of his psychiatric disorder.  Moreover, the Board's decision below is completely favorable to the Veteran.


Pertinent Laws and Regulations Governing Service Connection Claims 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604  (Fed. Cir. 1996).

Direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990. See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 U.S.C.A. § 105(a) either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001). Primary alcohol abuse disability means an alcohol abuse disability arising from voluntary and willful drinking to excess.  Id.   However, service connection may be granted for an alcohol or drug abuse disability as secondary to, or as a symptom of, a service-connected disability.  See Allen, 237 F.3d 1368 at 1375.  A veteran must adequately establish, through clear medical evidence that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing.  Id. at 1381  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Turning now to the relevant evidence in this case, the Veteran's July 1982 service enlistment examination report reflects a normal psychiatric clinical evaluation.
 
STRs dated in April 1984 reflect that the Veteran was caught in the parking lot drinking alcohol.  At that time, he also admitted to having used marijuana.  Assessment was episodic alcohol and drug dependence.  Formal drug rehabilitation was recommended.

In May 1984, he was admitted to the Naval Drug Rehabilitation Center (NDRC) for intensive residential treatment and retraining.  However, it was noted that the Veteran performed unsatisfactorily in the treatment program.  The Director of Treatment determined that due to the severe and longstanding personality disorder and schizotypal personality disorder, future effective military service was not indicated.  Although he was not considered to be drug dependent, he was not recommended for retention due to the lack of progress at NDRC.

A July 1984 STR shows that the Veteran had just returned from the 8-week stay at the NDRC. Assessment was alcohol and drug dependence, in remission.  He separated from service in July 1985. 

The Veteran was deemed disabled by the Social Security Administration (SSA) in September 1992 due to a primary diagnosis of an organic mood disorder and secondary diagnoses of substance abuse and schizophrenia.  However, the Board notes that SSA determinations regarding disability are not considered binding on VA, as SSA subscribes to different statutory and regulatory criteria.

According to September 2007 VA Progress Notes, a VA staff psychiatrist noted that the Veteran had a history of alcohol and cocaine dependence, substance-induced mood disorder, personality disorder with paranoid and antisocial traits who presented with chronic psychotic symptoms that initially were more atypical and believed to be either drug-induced or micro psychotic process related to his personality disorder, but later became increasingly consistent with paranoid schizophrenia.  Given the Veteran's history as described, the psychiatrist determined that it was as likely as not that the stress during military service has contributed to triggering/ worsening of his psychiatric illness.  Axis I diagnoses were cocaine and alcohol dependence, in remission, and schizophrenia, paranoid type.

In March 1992, the Veteran presented to the emergency department of a VA hospital due to auditory hallucinations and suicidal ideation and was ultimately admitted for treatment.  Discharge diagnoses were adjustment disorder with depressed mood and polysubstance abuse.  Other diagnoses included schizotypal personality disorder and borderline antisocial traits.

Thereafter, in August 1992, forward, the Veteran presented for additional emergency room visits and hospital admissions due to his psychiatric disability, variously diagnosed.  See VA Discharge Notes; St. Mary's Hospital records; Beth Israel Hospital records; and Comprehensive Mental Health and Alcoholism Center records. 

During his April 2016 hearing, the Veteran testified that the stresses of military life caused his current psychiatric disorder.  He stated that during service he began drinking and experimenting with marijuana because he did not feel comfortable around people and felt depressed.  He recalled that he first started hearing voices and having suicidal ideations right after his treatment at NDRC.  He continued to hear voices after his service discharge and reported having more than a handful of jobs between discharge and his first psychiatric admission in 1992.

Based on the foregoing, the Board finds that service connection for an acquired psychiatric disorder is warranted.  As shown above, there is a current disability diagnosed as schizophrenia, as well as evidence of in-service psychiatric treatment and a favorable opinion authored by a September 2007 VA staff psychiatrist.  Although the evidence reflects that the Veteran's psychiatric disability was  initially determined to be drug-induced or related to his personality disorder, the September 2007 psychiatrist explained that the Veteran's presentation over the years became increasingly consistent with paranoid schizophrenia.  In other words, his psychiatric symptoms remained even when he did not drink alcohol or use drugs.  The September 2007 VA medical opinion is of significant probative value because it is based on an accurate history of symptoms, diagnosis, and treatment, and provides a sound rationale for the opinion.  There is no contrary evidence of record.   Accordingly, the evidence supports the establishment of service connection for paranoid schizophrenia.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Aside from that diagnosis, the record also shows prior symptoms and/or diagnoses of depression and anxiety.  After a close review of the evidence, particularly to include the September 2007 VA psychiatrist opinion, the Veteran's schizophrenia appears to be manifested, in part, by chronic symptoms of both depression and anxiety.  Accordingly, these symptoms shall be attributed to the Veteran's now service-connected schizophrenia, for rating purposes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition).

ORDER

New and material evidence having been received, the petition to reopen the service connection claim for an acquired psychiatric disorder is granted.

Service connection for paranoid schizophrenia with chronic symptoms of depression and anxiety is granted.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


